Citation Nr: 1426448	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from February 1985 to April 1985 and September 1990 to May 1991, with service in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge in October 2013.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is warranted for additional development.

At the hearing in October 2013, the Veteran's representative argued that the last VA examination conducted in October 2011 presented the Veteran's psychiatric disability picture to be "actually in the notation of a pre-existing mental condition prior to entering into the military."  The representative requested that the Board consider direct service connection as well as service connection on the basis of aggravation of a pre-existing injury.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and was not aggravated during service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).  The Court of Appeals for Veterans Claims (Court) has, however, held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition); Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A review of the service treatment records, however, fails to demonstrate that the Veteran was noted to have a psychiatric disorder on entry into any period of active duty.  Although the Veteran reported on the Reports of Medical History such things as "frequently trouble sleeping," "depression or excessive worry" (also noted in physician's comments section as "Depression - Mood swings"), and "evaluation at Daton Children Hopital (sic)," no psychiatric abnormalities were noted upon examination.  In addition, the Veteran did not undergo examination at the time he entered into active duty in September 1990.  And, although a September 17, 2010 sick call note (which was a week after the Veteran entered into active duty) indicates he complained of nervousness and no appetite, no psychiatric disorder was noted.  Consequently, the Board finds that there is insufficient evidence (essentially only the Veteran's statements) indicating a potential pre-existing psychiatric condition prior to his entrance into active duty in February 1985 and September 1990.  Hence the presumption of soundness would attach to these periods of active duty unless there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disability that was not aggravated during service.  

The October 2011 VA examiner diagnosed the Veteran to have a depressive disorder, not otherwise specified, that he opined was not caused by or exacerbated by his military service.  He noted that the Veteran reported a tumultuous upbringing characterized by physical and verbal abuse from his mother and other relatives and emotional and behavioral difficulties prior to his military service.  He further noted that, although one service medical treatment record indicated he displayed mood swings, such difficulties are consistent with his pre-military difficulties and he did not require any mental health treatment during military service.  During this evaluation, the Veteran denied any mental health problems prior to his military service and noted that "everything was great when I was in the military."  It was not until several years after he was discharged from the military that he apparently developed significant symptoms of depression and problems with cocaine dependence.  His depressive symptoms appear to be strongly linked to his current circumstances and the direction of his life following his military service. 

The October 2011 VA examiner's medical opinion as to aggravation of a pre-existing disorder is not adequate because it fails to clearly opine that the Veteran had a pre-existing psychiatric disorder rather than just a stressor (physical and verbal abuse) and behavioral problems.  In addition, the medical opinion fails to address the appropriate legal standard, which is whether there is clear and convincing evidence that the Veteran had a pre-existing psychiatric disorder and, if so, that there is clear and convincing evidence that it was not aggravated during service.  

Furthermore, subsequent to the Board hearing in October 2013, the Veteran submitted VA psychiatric treatment records from April 2012 to October 2013 showing that he has been undergoing regular psychotherapy.  As these records were not considered by the October 2011 VA examiner but may shed light on the etiology of the Veteran's current psychiatric disorder, the Board finds a new VA examination is warranted.  

Finally, the Board notes that there are likely VA mental health treatment records not associated with the claims file.  In the VA examination report from May 2010, the examiner noted that the Veteran had had occasional courses of outpatient mental health treatment at the Columbus VA Outpatient Clinic starting in 2001; however, the first mental health treatment note in the claims file is from December 2009.  As VA treatment records are constructively in VA's possession, any mental health treatment records from 2001 to December 2009 should be associated with the Veteran's claims file.  Furthermore, any additional VA mental health treatment records subsequent to October 2013 should be associated with the Veteran's claims file prior to scheduling him for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file VA mental health treatment records from the VA Medical Center in Columbus, Ohio, from 2001 through 2009 and from November 2013 to the present.

2.  After all additional available evidence has been obtained, schedule the veteran for a VA mental disorders examination.  The claims file must be provided to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should provide a diagnosis of all Axis I psychiatric disorders currently present (or that have been present since November 2009).  Thereafter, for each identified Axis I psychiatric disorder, the examiner should answer the following questions.  In doing so, the examiner is directed to consider that the Veteran served on active duty from February 1985 to May 1985 and September 1990 through May 1991, that he served in Southwest Asia (Saudi Arabia) from October 1990 to April 1991, and that he had no diagnosis of a psychiatric disorder or any mental health treatment during either period of active duty although there are some reports by the Veteran of a history of having trouble sleeping, depression/mood swings, and evaluation for a mental condition at Dayton Children's Hospital, and a sick call note from September 1990 showing complaints of nervousness and loss of appetite.

(a) Does the evidence of record clearly and unmistakably show that any currently diagnosed psychiatric disorder existed prior to either period of active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's psychiatric disorder had its onset in service?

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



